Title: General Orders, 25 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown saturday Decr 25th 79.
          Parole America—  C. Signs
        
        All resignations for the future are to be made in the following manner—The officer applying will produce a certificate from the Auditor that there are no accounts in his office unsettled; another from the regimental Pay-Master to the same effect, and another from the officer commanding the regiment—the latter will also express that the state of the regiment does not make the resignation improper at the time—without these no resignations will be accepted.
        In passing thro’ the camp the General observed with pain that there is a shameful waste of forage—the high price of this article and the difficulty of procuring it, if no other reasons existed, ought to induce all possible care and œconomy—The forage masters are therefore strictly enjoined to use every practicable method to prevent the hay being trampled upon, or otherwise unnecessarily wasted—The officers commanding brigades & regiments will see that this is done.
        So soon as the fatigue of hutting is over, each brigade is to have a good parade cleared in front of its huts and is to join in opening proper communications between one brigade and another—No powder is to be used in blowing up the stumps.
        
          After Orders—
          The Adjutant General having leave of absence, Colonel Williams is appointed to perform the duties of the office until his return; He is to be respected and obeyed accordingly.
          The Commander in Chief takes occasion to thank Colonel Scammell for his indefatigable and useful services hitherto.
        
      